         Case 3:18-cv-01322-KAD Document 360 Filed 06/02/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


_____________________________________________X
                                             )
                                             )
PAULA SCANLAN,                               )                   Index No. 3:18-cv-01322-KAD
                        Plaintiff,           )
                                             )
v.                                           )
                                             )                   June 2, 2021
TOWN OF GREENWICH, et al.,                   )
                        Defendants.          )
_____________________________________________X


                          PLAINTIFF’S MOTION TO SEAL

       Pursuant to the Order of Mag. Judge Sarah A. L. Merriam dated April 12, 2021

(Doc. # 351 at 34-35), plaintiff Jane Doe, by and through her attorneys, Braxton Hook

LLC, hereby moves the Court for an order to seal Exhibit B to the Declaration of

Elizabeth Hook in Opposition to the Imposition of Sanctions. The Exhibit contains an

excerpt of the transcript of a deposition that has not been designated confidential by any

party, however it contains information that Mag. Judge Merriam deemed to be

confidential when she ordered the continued sealing of Plaintiff’s e-filed document # 335

and all of its attachments (Docs. # 336, # 347), but which already appears on the public

docket in documents submitted to the Court in opposition to the Defendants’ motion for

summary judgment (Docs. # 311 at 7, # 314-16 at 28-29).

       Pursuant to Mag. Judge Merriam’s Order, Plaintiff has provided the redacted

version to counsel for Defendants.
        Case 3:18-cv-01322-KAD Document 360 Filed 06/02/21 Page 2 of 3




Dated: June 2, 2021                 BRAXTON HOOK LLC
                                    Attorneys for Plaintiffs

                              By:    ______/s/ Elizabeth I. Hook________
                                    Elizabeth I. Hook (ct30554)
                                    Meredith C. Braxton (ct17395)
                                    280 Railroad Ave., Suite 205
                                    Greenwich, CT 06830
                                    Tel. (203) 661-4610
                                    Fax (203) 661-4611
                                    ehook@braxtonhook.com




                                    2
         Case 3:18-cv-01322-KAD Document 360 Filed 06/02/21 Page 3 of 3




                                        CERTIFICATION

       This is to certify that on June 2, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by electronic mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Courts CM/ECF System.

                                                      _____/s/Elizabeth I. Hook_______
